DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/1/2022, are acknowledged.  Claims 70-73, 76-80 and 82-90 are pending. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

Prior Art Made of Record
	McGuire et all, Journal of Clinical Oncology 14, no. 3 (March 01, 1996) 792-5.   McGuire et al. teaches that paclitaxel has moderate activity in squamous cervix cancer.  McGuire et al. involved the use of Taxol which is paclitaxel dissolved in 50:50 v/v mixture of polyethoxylated castor oil and dehydrated ethanol.  Administration was by intravenous infusion.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Major et al., Drug Deliv. And Transl. Res. (2017) 7:817-828 provides an overview of the state of the art of vaginal drug delivery for localized treatment of cervical cancer.  Major et al. does not teach administering a hydrophobic composition comprising a plurality of taxane nanoparticles that are uncoated (neat) individual particles of paclitaxel or docetaxel that are not encapsulated in, bound to, or conjugated to any substance.  Assuming that Taxol would meet the limitation of a hydrophobic composition comprising a plurality of taxane nanoparticles that are uncoated (neat) individual particles of paclitaxel or docetaxel that are not encapsulated in, bound to, or conjugated to any substance, it would not have prima facie obvious to topically administer Taxol to an affected area of the subject for treating cervical cancer much less intraepithelial neoplasia. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 70-73, 76-80 and 82-90 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618